Exhibit ASSET PURCHASE AGREEMENT among: iSports Inc., a California corporation; and NTN Buzztime, Inc., a Delaware corporation. Dated as of April 24, 2009 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement, dated April , 2009 (this "Agreement"), is entered into by and among:iSports Inc., a California corporation ("Seller"); and NTN Buzztime, Inc., a Delaware corporation ("Buyer").Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in ExhibitA. RECITALS A.Seller is engaged in the business of developing, offering and marketing mobile social gaming, offering sports scores, gamecasting, news and interactive games (the "Business"). B.Seller desires to sell, and Buyer desires to buy, certain of Seller's assets on the terms and subject to the conditions set forth in this Agreement. In consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS 1.1Purchase of Assets.Upon the terms and subject to the conditions contained in this Agreement, at the Closing, Seller shall sell, assign, transfer and convey to Buyer, and Buyer shall purchase, acquire and accept from Seller, as more specifically set forth on Schedule 1.1, all of Seller's assets of every kind and description (other than the Excluded Assets) that are used or useful in the Business wherever located and whether or not such assets and properties are reflected on the books and records of Seller or the Business (the "Purchased Assets"), free and clear of all Liens, other than Permitted Liens.The Purchased Assets include: (a)all of Seller's rights under all licenses, permits, authorizations, orders, registrations, certificates, approvals, consents and franchises, or any pending applications for any of the foregoing; (b)all rights and interests in the Seller IP Rights; (c)any
